DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 06/28/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 2005/0231772) and further in view of Matsushima (US 2013/0286433).
With regard to claim 16, Kitaoka discloses a recording apparatus (100) [image forming apparatus; Para. 0052] comprising:
a housing (101) [main body; Para. 0054];
a recording section (130) [image forming section; Para. 0056] that performs a recording operation on a medium (P), the recording section being disposed inside the housing [Fig. 2];
a storage section (170) [Para. 0065] that stores the medium;

a transport route (181, 181a, 187) [Fig. 2] along which the medium is transported, the transport route extending between the storage section and the recording section;
a transport section (180) [Para. 0052; Fig. 2] that transports the medium along the transport route;
a reading section (143) [Para. 0056] that reads an original sheet (0) [Para. 0058], the reading section being positioned higher than the recording section [Fig. 2];
a supply section (141) [feed tray; Para. 0057] that supplies the original sheet to the reading section;
an ejection section (144) [Para. 0060] that ejects the original sheet that has been read by the reading section; and
a supply route (142, 144) through which the original sheet passes, the supply route extending between the supply section and the ejection section [Fig. 3],
the supply route being formed at substantially right angles to a width of the housing [Fig. 3],
the transport route being formed at substantially right angles to the width of the housing [Fig. 2],
the transport route having a curved section [section between (188) and (185)] in which the medium being transported from the storage section to the recording section is turned over [Fig. 2],
the reading section being positioned behind the recording section in a depth direction [direction from right to left; Fig. 2], the depth direction being a direction from the front surface of the housing to a rear surface of the housing [Fig. 2].
Kitaoka does not disclose the housing having a front surface with an ejection hole through which the medium on which the recording section has performed the recording operation is ejected.
However, Matsushima teaches a housing (103) having a front surface (102) with an ejection hole (107A) [discharge port to a discharge tray (107)] through which the medium [sheets] on which the recording section (4 has performed the recording operation is ejected [Para. 0028; Fig. 5].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing of Kitaoka with an ejection hole on the front surface as taught by Matsushima in order to prevent the communication unit or control device from being an obstacle to the user.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 1-15 are allowed because the prior art does not teach or make obvious a housing having a front surface with an ejection hole positioned below a reading section that is position ed behind a recording section  in a direction from the front surface of the housing to a rear surface of the housing.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853